          Case 1:16-cr-00199-JMF Document 72 Filed 06/19/20 Page 1 of 1




                                                     June 19, 2020
By ECF
Hon. Jesse M. Furman                     Application GRANTED. The VOSR conference is ADJOURNED
United States District Judge             to August 3, 2020, at 3:30 p.m. The Clerk of Court is directed to
Southern District of New York            terminate Doc. 71. SO ORDERED.
Thurgood Marshall Courthouse
40 Foley Sq.
New York, New York. 10007
                                                           June 19, 2020
       Re:     United States v. Kilver Rincon, 13 Cr. 180-01 (JMF); 16 Cr. 199 (JMF)

Dear Judge Furman:
       I write on behalf of Mr. Rincon, and with the consent of the Government, to respectfully
request that the conference in the above-captioned matters, currently set for June 29, 2020, for 30
days.
       Thank you for considering this request.
                                                     Respectfully Submitted,
                                                            /s/
                                                     Christopher A. Flood
                                                     Assistant Federal Public Defender
                                                     Federal Defenders of New York
                                                     (212) 417-8734
cc: All counsel, by email




1
